DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Continued Examination Under 37 CFR 1.114
II.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

EXAMINER’S AMENDMENT
III.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 1 as follows:
1.  (Currently Amended)  A method of transmitting a sidelink signal by a user equipment (UE) in a wireless communication system, the method comprising: performing synchronization based on a sidelink synchronization signal (SLSS), wherein the SLSS includes primary sidelink synchronization signal (PSSS) and secondary sidelink synchronization signal (SSSS); determining one or more resource pools, wherein the one or more resource pools are configured by a base station based on a power spectral density (PSD) difference, wherein a PSD condition is not satisfied when the PSD difference is equal to or greater than a certain level in a combination of the two or more non contiguous frequency resources, and wherein a specific frequency resource of the two or more non contiguous frequency resources is dropped based on a ProSe Per-Packet Priority (PPPP) when the PSD condition is not satisfied.

Please amend claim 13 as follows:
13.  (Currently Amended)  A user equipment (UE) apparatus for transmitting a sidelink signal in a wireless communication system, the UE apparatus comprising: a memory; and a processor coupled to the memory, wherein the processor:
performs synchronization based on a sidelink synchronization signal (SLSS), wherein the SLSS includes primary sidelink synchronization signal (PSSS) and secondary sidelink synchronization signal (SSSS); determines one or more resource pools, wherein the one or more resource pools are configured by a base station based on selects a plurality of resources of the time domain and a plurality of resources of frequency domain in the resource pool; transmits a sidelink signal based on the selected a power spectral density (PSD) difference, wherein a PSD condition is not satisfied when the PSD difference is equal to or greater than a certain level in a combination of the two or more non contiguous frequency resources, and wherein a specific frequency resource of the two or more non contiguous frequency resources is dropped based on a ProSe Per-Packet Priority (PPPP) when the PSD condition is not satisfied.

Allowance
	IV.	Claims 1 and 4-13 are allowed.

Reasons for Allowance
V.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 13 are allowed based on the Amendments to the Claims (see Amendment to the Claims, pages 2-7) and for the reasons given in Applicant’s Arguments/Remarks (see Remarks, pages 8-9) received in the June 23, 2022 Amendment after Notice of Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
June 29, 2022